Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2020.12.03, 2021.03.11, 2021.04.29 and 2021.09.16 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Objections
Claims 1, 6 and 15 are objected to because of the following informalities:
Please insert -- demodulation reference signal -- prior to the first occurrence of the term “DMRS” in each of the claims above.  
Appropriate correction is required.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 10,447,319 B1 and over claims 1 – 17 of U.S. Patent No. 10,886,956 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they all involve claiming of “a base station (BS) operating in a wireless communication system, the BS comprising a transmitter; a receiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: transmitting to a user equipment (UE), modulation and coding scheme (MCS) information for each of two codewords; transmitting to the UE, a phase tracking reference signal (PTRS) via a PTRS antenna port, wherein the PTRS antenna port is mapped to a demodulation reference signal (DMRS) antenna port, among a plurality of DMRS antenna ports, wherein, in a case where the two codewords have a different MCS, the PTRS antenna port is mapped to a DMRS antenna port with the lowest index among one or more DMRS antenna ports for a codeword with the highest MCS among the two codewords, and wherein, in a case where the two codewords have the same MCS, the PTRS antenna port is mapped to a DMRS antenna port with the lowest index among the plurality of DMRS antenna ports for the two codewords” and “a user equipment (UE) operating in a wireless communication system, the UE comprising: a transmitter; a receiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: receiving modulation and coding scheme (MCS) information for each of two codewords from a base station (BS); based on the received MCS information, determining a demodulation reference signal (DMRS) 
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito et al (US 2020/0259609 A1).
Claim 6 (similarly Claim 1). Saito shows an apparatus for receiving a Phase Tracking Reference Signal (PTRS) in a wireless communication system (fig. 2), the apparatus comprising:  	at least one processor (fig. 2: controller/FFT processor); and  	at least one computer memory operably connectable to the at least one processor and storing instructions ([0158]: memory) that, when executed by the at least one processor, perform operations comprising:  	receiving modulation and coding scheme (MCS) information for each of two codewords from a base station (BS) (fig. 7A and [0093]: the number of CWs is 2, CW #0 has MCS index value #3 and is assigned to DMRS ports #1 to #4 and, CW #1 has MCS index value #5 and is assigned to DMRS ports #5 to #8; see claim 7); and  	receiving the PTRS via a PTRS antenna port based on the MCS information ([0049]-nd RB and symbol, or can be indicated by DCI and/or RRC signaling, or can be determined by the scheduling MCS and/or bandwidth in the second DCI), wherein,  	based on the two codewords having a different MCS, the PTRS antenna port has been mapped to a DMRS antenna port with the lowest index among one or more DMRS antenna ports for a codeword with the highest MCS among the two codewords ([0091]: user terminal identifies a CW having a highest MCS index value (high-quality CW) from among MCS index values of respective CWs received from radio base station, then the user terminal identifies DMRS ports to which the identified high-quality CW is assigned), and wherein,  	based on the two codewords having the same MCS, the PTRS antenna port has been mapped to a DMRS antenna port with the lowest index among a plurality of DMRS antenna ports for a codeword with the lowest index among the two codewords ([0031]: where transmission of a plurality of CWs is employed and there is a large difference in communication quality between the CWs, a PTRS is likely to be associated with a DMRS port to which a CW of low communication quality is assigned).
Claim 7 (similarly claim 2). Saito shows the apparatus of claim 6, wherein all DMRS antenna ports related to the two codewords belong to one DMRS antenna port group ([0093]).
Claim 8 (similarly claim 3). Saito shows the apparatus of claim 6, wherein the PTRS antenna port has at least one of subcarrier indexes configured for the DMRS port to which the PTRS antenna port has been mapped ([0068]-[0070]).
Claim 9 (similarly claim 4). Saito shows the apparatus of claim 6, wherein the PTRS antenna port and the DMRS port to which the PTRS antenna port has been mapped have the same precoding ([0075] and [0083]).
Claim 10 (similarly claim 5). Saito shows the apparatus of claim 6, further comprising:  	transmitting, to the BS, channel quality information (CQI) for each of the two codewords ([0128]: the number of CWs is 2: CW #0 has CQI index #3 and is assigned to DMRS ports #1 to #4; and CW #1 has CQI index #5 and is assigned to DMRS ports #5 to #8); and  	transmitting, to the BS, information on layer index of a layer with the best channel quality among one or more layers included in a codewords with the highest CQI among the two codewords ([0069] and [0081]: radio base station receives the CQI index value from user terminal and determines a DL data signal format then, radio base station identifies an MCS index value associated with the received CQI index value in the CQI-MCS conversion table, employs the identified MCS index value as the DL data signal format and determines assigned resources and the number of transmission layers).
Claim 11. Saito shows a method for transmitting a Phase Tracking Reference Signal (PTRS) by a base station (BS) in a wireless communication system (fig. 1), the method comprising:  	transmitting, to a user equipment (UE), modulation and coding scheme (MCS) information for each of two codewords (fig. 7A and [0093]: the number of CWs is 2, CW #0 nd RB and symbol, or can be indicated by DCI and/or RRC signaling, or can be determined by the scheduling MCS and/or bandwidth in the second DCI), wherein,  	based on the two codewords having a different MCS, the PTRS antenna port has been mapped to a DMRS antenna port with the lowest index among one or more DMRS antenna ports for a codeword with the highest MCS among the two codewords ([0091]: user terminal identifies a CW having a highest MCS index value (high-quality CW) from among MCS index values of respective CWs received from radio base station, then the user terminal identifies DMRS ports to which the identified high-quality CW is assigned), and wherein,  	based on the two codewords having the same MCS, the PTRS antenna port has been mapped to a DMRS antenna port with the lowest index among a plurality of DMRS antenna ports for a codeword with the lowest index among the two codewords ([0031]: where transmission of a plurality of CWs is employed and there is a large difference in communication quality between the CWs, a PTRS is likely to be associated with a DMRS port to which a CW of low communication quality is assigned).
Claim 12. Saito shows the method of claim 11, wherein all DMRS antenna ports related to the two codewords belong to one DMRS antenna port group ([0093]).
Claim 13. Saito shows the method of claim 11, wherein the PTRS antenna port has at least one of subcarrier indexes configured for the DMRS port to which the PTRS antenna port has been mapped ([0068]-[0070]).
Claim 14. Saito shows the method of claim 11, wherein the PTRS antenna port and the DMRS port to which the PTRS antenna port has been mapped have the same precoding ([0075] and [0083]).
Claim 15. Saito shows the method of claim 11, further comprising:  	receiving, from the UE, channel quality information (CQI) for each of the two codewords ([0128]: the number of CWs is 2: CW #0 has CQI index #3 and is assigned to DMRS ports #1 to #4; and CW #1 has CQI index #5 and is assigned to DMRS ports #5 to #8); and  	receiving, from the UE, information on layer index of a layer with the best channel quality among one or more layers included in a codewords with the highest CQI among the two codewords ([0069] and [0081]: radio base station receives the CQI index value from user terminal and determines a DL data signal format then, radio base station identifies an MCS index value associated with the received CQI index value in the CQI-MCS conversion table, employs the identified MCS index value as the DL data signal format and determines assigned resources and the number of transmission layers).
---------- ---------- ----------
Conclusion

1. Zhang et al, US 2019/0296876 A1: a method provided for indications of demodulation reference signal port groups and phase-tracking reference signal port indications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Primary Examiner, Art Unit 2415                                                                                                                                                                                                        20th March 2022